Case 2:19-cv-02077-NIQA Document 1 Filed 05/13/19 Page 1 of 17

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

THE LABORERS’ DISTRICT COUNCIL
CONSTRUCTION INDUSTRY PENSION
FUND
1361 Ridge Ave.
Philadelphia, PA 19123

and
THE LABORERS’ DISTRICT COUNCIL
HEAVY AND HIGHWAY HEALTH AND
WELFARE FUND
665 North Broad St., 2 Fl.
Philadelphia, PA 19123

and
THE LABORERS’ DISTRICT COUNCIL
BUILDING AND CONSTRUCTION HEALTH
AND WELFARE FUND
665 North Broad St., 2% Fl.
Philadelphia, PA 19123

and
THE LABORERS’ DISTRICT COUNCIL
EDUCATION AND TRAINING FUND
1361 Ridge Ave.
Philadelphia, PA 19123

and
THE LABORERS’ DISTRICT COUNCIL
PREPAID LEGAL PLAN
661 North Broad St.
Philadelphia, PA 19123

and
THE LABORERS’ DISTRICT COUNCIL
OF THE METROPOLITAN AREA OF
PHILADELPHIA AND VICINITY
LABORERS’ INTERNATIONAL UNION OF
NORTH AMERICA, RYAN BOYER AS
TRUSTEE AD LITEM
665 North Broad St.
Philadelphia, PA 19123

and
THE LABORERS’ - EMPLOYERS’
COOPERATION AND EDUCATION TRUST
1500 Walnut St., Ste. 1304
Philadelphia, PA 19103

and

CIVIL ACTION NO.

oe 88 «2 #2 @¢28 «68 8 #6 #8 @© of oe

oo se e868 ©8 s8 o8 8 68 oe o8 ©0 of o8 Ge o8 of oo @8

 
Case 2:19-cv-02077-NIQA Document 1 Filed 05/13/19 Page 2 of 17

 

LABORERS’ DISTRICT COUNCIL LOCAL
REGIONAL, AND STATE HEALTH AND
SAFETY BENEFIT FUND
1500 Walnut St., Ste. 1304
Philadelphia, PA 19103

and
CONTRACTORS’ ASSOCIATION OF
EASTERN PENNSYLVANIA
1500 WALNUT STREET #1105
Philadelphia, PA 19102

and
GENERAL BUILDING CONTRACTORS
ASSOCIATION
36 S. 18% St.
Philadelphia, PA 19102

Plaintiffs

vs.

GROUND PENETRATION AND

RESTORATION, INC.

8405 Hegerman Street

Philadelphia, PA 19136
Defendant

es 58 #2 o8 «8 os 68 ©8 ©8 of «8 68 68 o8 68 88 88 68 88 68 88 68 oe oe

 

COMPLAINT
I. Jurisdiction and Venue

1. This Court has jurisdiction over the subject matter of
this action pursuant to 29 U.S.C. §§ 185(a), 1132 and 1145 and 28
U.S.C § 1367.

2. A copy of this Complaint has been served upon the
Secretary of Labor and the Secretary of the Treasury of the United
States by Certified Mail.

3. This Court is one of proper venue pursuant to 29 U.S.C.

§§ 185(a) or 1132(e).
Case 2:19-cv-02077-NIQA Document 1 Filed 05/13/19 Page 3 of 17

II. Parties

4, Plaintiff, the Laborers’ District Council Construction
Industry Pension Fund (hereinafter referred to as “Pension Fund”)
is a trust fund established and maintained pursuant to Section
302(c) of the LMRA, 29 U.S.C. § 186(c)(5), and is an employee
benefit plan established and maintained pursuant to §§ 3(1) and
(3) of ERISA, 29 U.S.C. §§1002(1) and (3), which is maintained for
the purpose of providing pension retirement benefits to eligible
participants. The Pension Fund qualifies to commence this action
under §502(d)(1) of ERISA, 29 U.S.C. §1132(D)(1).

5. Plaintiff, Laborers’ District Council Heavy and Highway
Health and Welfare Fund (hereinafter referred to as “Heavy &
Highway Health and Welfare Fund”), is a trust fund established and
maintained pursuant to §302(c)(5) of the LMRA, 29 U.S.C.
§186(c)(5), and is an employee benefit plan established and
maintained pursuant to §§3(1) and (3) of ERISA, 29 U.S.C. §§1002(1)
and (3), which is maintained for the purpose of providing health
benefits and other welfare benefits to eligible participants. The
Health and Welfare Fund qualifies to commence this action under
§502(d)(1) of ERISA, 29 U.S.C. §1132(D)(1).

6. Plaintiff, Laborers’ District Council Building and
Construction Health and Welfare Fund (hereinafter referred to as
“Building & Construction Health and Welfare Fund”), is a trust

fund established and maintained pursuant to §302(c)(5) of the LMRA,
Case 2:19-cv-02077-NIQA Document 1 Filed 05/13/19 Page 4 of 17

29 U.S.C. §186(c)(5), and is an employee benefit plan established
and maintained pursuant to §§3(1) and (3) of ERISA, 29 U.S.C.
§§1002(1) and (3), which is maintained for the purpose of providing
health benefits and other welfare benefits to eligible
participants. The Health and Welfare Fund qualifies to commence
this action under §502(d)(1) of ERISA, 29 U.S.C. §1132(D)(1).

ve The Laborers’ District Council Education and Training
Fund (hereinafter referred to as “Training Fund”), is a trust fund
established and maintained pursuant to §302(c)(5), of LMRA, 29
U.S.C. §186(c)(5), and is an employee benefit plan established and
maintained pursuant to §§3(1) and (3) of ERISA, 29 U.S.C.
§1132(d)(1).

8. The Laborers’ District Council Prepaid Legal Fund
(hereinafter referred to as “Legal Fund”), is a trust fund
established and maintained pursuant to §§3(1) and (3) of ERISA, 29
U.S.C. §§1002(1) and (3), which is maintained for the purpose of
providing prepaid legal benefits to eligible participants. The
Legal Fund qualifies to commence this action under §502(d)(1) of
ERISA, 29 U.S.C. §1132(d)(1).

9. Plaintiff, Laborers’ District Council of the
Metropolitan Area of Philadelphia and vicinity, Laborers’
International Union of North America (hereinafter referred to as
the “Union”), is an unincorporated labor organization engaged in

representing employees for the purpose of collective bargaining.
Case 2:19-cv-02077-NIQA Document 1 Filed 05/13/19 Page 5 of 17

Ryan Boyer is Business Manager of the Union and is duly authorized
to serve as Trustee Ad Litem for the purpose of these proceedings.

10. Plaintiff, Laborers’ - Employers’ Cooperation and
Education Trust (hereinafter referred to as “LECET”), is a trust
fund established and maintained pursuant to §§302(c)(5) of LMRA,
29 U.S.C. §186(c)(5), and is an employee benefit plan established
and maintained pursuant to §§3(1) and (3) of ERISA, 29 U.S.C.
§1132(d)(1).

11. Plaintiff Laborers’ District Council Local, Regional and
State Health and Safety Benefit Fund (hereinafter referred to as
"Health and Safety Fund”), is a trust fund established and
maintained pursuant to §302(c)(5) of LMRA, 29 U.S.C. §186(c)(5)
and is an employee benefit plan established and maintained pursuant
to §§3(1) and (3) of ERISA, 29 U.S.C. §§1002(1) and (3), which is
Maintained for the purpose of providing health and other welfare
benefits to eligible participants. As such, the Health and Safety
Fund is qualified to commence this action pursuant to §§502(d)(1)
of ERISA, 29 U.S.C. §1132(d)(1).

12. Plaintiff, General Building Contractors Association
(GBCA) is a non-profit corporation representing employers in the
commercial and institutional construction industry for the purpose
of collective bargaining.

13. Plaintiff, Contractors Association of Eastern

Pennsylvania (CAEP) is a non-profit corporation representing
Case 2:19-cv-02077-NIQA Document 1 Filed 05/13/19 Page 6 of 17

employers in the commercial and institutional construction
industry for the purpose of collective bargaining.

14. Defendant, Ground Penetration and Restoration, Inc.
(hereinafter referred to as “Ground Penetration”, “Employer” or
“Defendant”) is an employer in affecting commence within the
meaning of §§3(5), (11), and (12) of ERISA, 29 U.S.C. §§1002(5),
(11) and (12) and Sections (6) and (7) of the National Labor
Relations Act, as amended, 29 U.S.C. §152(2) (6) and (7)
(hereinafter referred to as the “N.L.R.A.”).

15. Defendant, Ground Penetration, is a corporation
authorized to conduct business in the Commonwealth of
Pennsylvania. Defendant maintains a place of business at 8405
Hegerman Street, Philadelphia, PA 19136.

III. Statement of the Claim

16. At all times relevant hereto, Defendant, Ground
Penetration, and Plaintiff, Union have been parties to a Collective
Bargaining Agreement.

17. The Defendant, Ground Penetration, also signed and/or
agreed to abide by the terms of the agreements and declarations of
trust of the Plaintiff Funds, as from time to time amended (“Trust
Agreements”) made between certain employers and employee
representatives in an industry(ies) affecting interstate commerce

to promote stable and peaceful labor relations.
Case 2:19-cv-02077-NIQA Document 1 Filed 05/13/19 Page 7 of 17

18. The Collective Bargaining Agreement contains provisions
whereby Defendant, Ground Penetration, was required to deduct
designated amounts for Union working dues and PAC and make
designated contributions to the Laborers’ District Council Pension
Fund, Health and Welfare Fund, Education and Training Fund, Prepaid
Legal Fund and Health and Safety Benefit Fund on behalf of all
employees covered by the Collective Bargaining Agreement and was
required to pay such amounts to the Union and Funds.

19. Under the Labor Contract or Trust Agreements, Defendant,
Ground Penetration, agreed:

a. to make full and timely payments on a
monthly basis to the Funds, Union and
Industry Advancement Program as required
by the Labor contracts;

b. to file monthly remittance reports with
the Funds detailing all employees or work ‘
for which contributions were required
under the Labor Contract;

Ce to produce upon request by the Funds,
individually or jointly, all books and
records deemed necessary to conduct an
audit of the Company’s records concerning
its obligations to the Funds and Union;
and

d. to pay liquidated damages and all costs
of litigation, including attorney’s
fees, expended by the Funds and Union to
collect any amounts due as a consequence
of the Company's failure to comply with
its contractual obligations described in
subparagraphs (a), (b), and (c) above;
and
Case 2:19-cv-02077-NIQA Document 1 Filed 05/13/19 Page 8 of 17

e. to make payment of interest at the prime
lending rate plus two percent on all
contributions paid to the Funds after the
date upon which they were due.

20. Notwithstanding its obligation to do so, Defendant,
Ground Penetration, has failed and refused to make payments of
benefit fund contributions and working dues as required by the
collective bargaining agreement.

21. Under the terms of the Collective Bargaining Agreement,
Defendant, Ground Penetration, is contractually obligated to pay
interest, audit fees, counsel fees and liquidated damages.

22. Defendant, Ground Penetration, has failed to remit
benefit fund contributions corresponding to work performed between
October 1, 2017 to November 30, 2018 in the amount of $101,021.84
and an audit fee of $1,800 for a total of $102,821.84. See Exhibit
“A”,

23. All delinquent contributions and interest payments
herein have remained unpaid for more than thirty (30) days beyond
the date on which they were due pursuant to the terms of the
Collective Bargaining Agreement and Trust Agreements.

24. This action is brought by the fiduciaries of the above
Funds pursuant to §502(g)(2), 29 U.S.C. §1132(g)(2) to enforce
§515 of ERISA, 29 U.S.C. §1145, pursuant to which the Court is

directed to award all unpaid contributions, interest and

liquidated damages up to or exceeding twenty percent, reasonable
Case 2:19-cv-02077-NIQA Document 1 Filed 05/13/19 Page 9 of 17

attorney's fees, court costs and any other fees or relief which
the Court deems appropriate.

25. Under the terms of the Collective Bargaining Agreement,
Defendant, Ground Penetration, is contractually obligated to pay
interest, counsel fees and liquidated damages.

26. Defendant owes interest on untimely paid contributions
in the amount of $653.29. See Exhibit “B”.

27. On April 19, 2016, Plaintiffs obtained a judgment in
their favor and against the Defendant.

28. By Order dated October 6, 2016, the April 19, 2016
judgment was amended.

29. On March 15, 2018, Plaintiffs and Defendant, Ground
Penetration, entered into an agreement for Ground Penetration to
satisfy outstanding balance of $24,950.00 of the October 6, 2016
judgment by July 15, 2018 in exchange for Plaintiffs’ forbearance
from execution. See Exhibit “C”.

30. Defendant, Ground Penetration breached its agreement to
satisfy in full judgment entered October 6, 2016 and owes $4,950.00
plus interest under that agreement.

COUNT I - Breach of Contract - Unpaid Contributions

Plaintiffs v. Defendant

 

31. The allegations contained in paragraphs 1 through 30 are
incorporated herein by reference as fully as though set forth at

length.
Case 2:19-cv-02077-NIQA Document 1 Filed 05/13/19 Page 10 of 17

32. Defendant owes the Funds and Union the contributions for
all unpaid contributions, for work performed October 1, 2017 to
November 30, 2018 in the amount of $101,021.84 and an audit fee of
$1,800 for a total of $102,821.84 and interest for untimely paid
contributions of $653.29 for a total of $103,474.53.

33. Defendant has not made payments to the Funds and Union
as required by the Labor Contract and/or Trust Agreements and as
such, are in violation of §301 of the LMRA, 29 U.S.C. §185(a).

WHEREFORE, Plaintiffs ask that the Court:

1s Enter judgment in favor of the plaintiffs, and

against the Defendant for all unpaid contributions,
interest to be calculated in accordance with
applicable law, and liquidated damages as demanded
in the amount of at least $103,474.53 plus any
additional amounts which are found to be due and
owing during the pendency of this litigation,
interest audit fees, and attorneys’ fees incurred
in this action or in the collection and enforcement
of any judgment, as provided by the Labor Contract

and/or Trust Agreements.

2. Grant such other or further relief, legal and
equitable as may be just, necessary or appropriate.

COUNT II - ERISA - Unpaid Contributions
Fund Plaintiffs v. Defendant
34. The allegations contained in paragraphs 1 through 34
above are incorporated herein by reference as fully as though set
forth at length.
35. Defendant has failed to make payment of contributions in

violation of 29 U.S.C. §1145.

10
Case 2:19-cv-02077-NIQA Document 1 Filed 05/13/19 Page 11 of 17

36. The Funds have been damaged by Defendant's violation of

29 U.S.C. §1145.
WHEREFORE, Plaintiffs ask that the Court:

1. Enter judgment against the Defendant and in favor
of the Funds for all unpaid contributions in the
amount of at least $103,474.53, plus any additional
amounts which are found to be owing during the
pendency of this litigation, interest and costs and
attorneys’ fees incurred in this action or in the
collection or enforcement of any judgment, as
provided in the Labor Contract or Trust Agreements
or any amounts which are found to be due and owing
during the pendency of this litigation, together
with interest at the rate prescribed in 26 U.S.C.
§6621, liquidated damages equal to the greater of
the interest on the unpaid contributions or
liquidated damages provided by the documents
governing the Funds or statute and reasonable
attorneys’ fees and costs incurred in this action
or the collection or enforcement of any judgment.

Qin Grant such other or further relief, legal or
equitable as may be just, necessary or appropriate.

COUNT III - Audit/Accounting
Plaintiffs v. Defendant

38. The allegations of paragraphs 1 through 37 are
incorporated herein by reference as if fully restated.

39. The amount of contributions Defendant is required to pay
to the Funds and Union is based upon hours worked and wages paid
to the employees performing work covered by the Labor Contract.

40. The plaintiffs are without sufficient information or
knowledge to plead the precise nature, extent and amount of the
Defendant, Ground Penetration’s delinquency for the period

December 1, 2018, through and including the present, since the

11
Case 2:19-cv-02077-NIQA Document 1 Filed 05/13/19 Page 12 of 17

books, records and information necessary to determine such
liability are in the exclusive possession, custody, control and
knowledge of the Defendant.

41. Plaintiffs do not have sufficient information at the
present time to calculate the amount of any deficiency from
December 1, 2018, through the present.

42. Defendant is required by the Labor Contract, Trust
Agreements and/or applicable law to permit the Funds to audit its
records and to cooperate with the Funds in determining the amount
of contributions due.

43. Plaintiffs have no adequate remedy at law for the
calculation of damages suffered from December 1, 2018, through and
including the present as a result of Defendant's breach of its
obligations and therefore require an audit.

44. Accordingly, in addition to seeking an audit to
determine contributions owed the Funds, plaintiffs seek access to
payroll withholding records from December 1, 2018, through the
present to determine the amount of benefit fund contributions owed.

45. All conditions precedent to equitable relief have been
satisfied.

WHEREFORE, the Funds and Union plaintiffs ask that the Court:

(1) Enjoin the Defendant, Ground
Penetration, its officers, agents,
servants, employees, attorneys and all
others in active concert or participation

with them to permit an audit of all
records from December 1, 2018, through

12
Case 2:19-cv-02077-NIQA Document 1 Filed 05/13/19 Page 13 of 17

the present under the actual or
constructive control of the Defendant;
and in the absence of records, to
cooperate in alternative methods for the
determination of work for which
contributions are due; and

(2) Grant such other and further relief,
legal or equitable as may be just,
necessary or appropriate.

COUNT IV - Contributions Under Contract After Audit

All Plaintiffs v. Defendant

 

46. The allegations of paragraphs 1 through 45 are
incorporated by reference as if fully restated.

47. Defendant has failed to make contributions to the Funds
and Union as required by the Labor Contract or Trust Agreements.

48. Plaintiffs have been damaged by the failure of Defendant
to make contributions as required by its Labor Contract or Trust
Agreements.

WHEREFORE, Plaintiffs ask that the Court:

(1) After an audit, enter judgment against
the Defendant and in favor of the
plaintiffs individually for the amount of
contributions found due and owing by an
audit, together with liquidated damages,
interest and costs, including reasonable
audit fees and attorney’s fees incurred
in this action or in the collection and
enforcement of any judgment, as provided
in the Labor Contract or Trust
Agreements; and

(2) Grant such other relief, legal or
equitable, as may be just, necessary or
appropriate.

13
Case 2:19-cv-02077-NIQA Document 1 Filed 05/13/19 Page 14 of 17

COUNT V - Contributions Under ERISA, After Audit
Fund Plaintiffs v. Defendant

49. The allegations of paragraphs 1 through 48 are
incorporated by reference as if fully restated.

50. On information and belief, Defendant has failed to make
contributions to the Funds in violation of 29 U.S.C. §1145.

51. The plaintiffs are without sufficient information or
knowledge to plead the precise nature, extent and amount of the
Defendant’s delinquency for the period July 1, 2018, through the
present, since the books, records and information necessary to
determine this liability are within the possession, control and
knowledge of the Defendant.

52. On information and belief, the plaintiff Funds have been
damaged by defendant’s violation of 29 U.S.C. §1145.

WHEREFORE, Plaintiffs ask that this Court:

(1) After an audit, enter judgment against
the Defendant and in favor of the
plaintiff Funds individually for the
contributions found due and owing by the
audit, together with interest at the rate
prescribed in 26 U.S.C. §6621 from the
due date of the payment until the date of
the actual payment, liquidated damages
equal to the greater of the interest on
the unpaid contributions or liquidated
damages provided by the Plan document or
statute and reasonable audit fees and
attorneys’ fees and costs incurred in

connection with any proceedings to
enforce or collect any judgment; and

14
Case 2:19-cv-02077-NIQA Document 1 Filed 05/13/19 Page 15 of 17

(2) Grant such other or further relief, legal
or equitable, as may be just, necessary
or appropriate.

COUNT VI-BREACH OF SETTLEMENT AGREEMENT
All Plaintiffs vs. Defendant

53. The allegations of paragraphs 1 through 52 are
incorporated by reference as if fully restated.

54. On April 19, 2016, Plaintiffs obtained a judgment in
their favor and against the Defendant.

55. By Order dated October 6, 2016, the April 19, 2016
judgment was amended.

56. On March 15, 2018, Plaintiffs and Defendant, Ground
Penetration, entered into an agreement for Ground Penetration to
Satisfy outstanding balance of $24,950.00 of the October 6, 2016
judgment by July 15, 2018 in exchange for Plaintiffs’ forbearance
from execution. See Exhibit ”“C”.

57. Defendant, Ground Penetration breached its agreement to
satisfy in full judgment entered October 6, 2016 by July 15, 2018,
and owes $4,950.00 plus interest under that agreement.

WHEREFORE, Plaintiffs ask that this Court:

(1) Enter judgment against the Defendant and
in favor of the plaintiff Funds
individually for $4,950.00 with interest

at the rate of six per cent from the due
date; and

15
Date:

Case 2:19-cv-02077-NIQA Document 1 Filed 05/13/19 Page 16 of 17

(2)

May 13,

Grant such other or further relief, legal

or equitable,

as may be just, necessary

or appropriate.

2019

/s/ wic25s aw yMe

NANCY L. GOLDSTEI

I.D. No. 40019

HAMBURG & GOLDEN, P.C.

1601 Market Street, Suite 3310
Philadelphia, PA 19103

(215) 255-8594

(215) 255-8583 (FAX)
goldsteinnl@hamburg-golden.com

 

Attorney for Plaintiffs

16
Case 2:19-cv-02077-NIQA Document 1 Filed 05/13/19 Page 17 of 17

CERTIFICATE OF SERVICE

 

I, Nancy L. Goldstein, Esquire, hereby certifies that a true
and correct copy of the foregoing Complaint has been served as
required by §502(h) of the Employment Retirement Income Security
Act of 1974, 29 U.S.C. §1132(h) on the date listed herein, upon

the following:

VIA CERTIFIED MAIL:
Secretary of the Treasury
Internal Revenue Service
1111 Constitution Avenue, NW
Washington, DC 20224

Attn. T:EP

and

VIA EMAIL:

Plan Benefits Security Division

ATTN: Tim Hauser, Division Coordinator
U.S. Department of Labor

200 Constitution Avenue, N.W.

Room N4611

Washington, DC 20010
hauser.timothy@dol.gov

By: /s/ NLG25
NANCY L. G EIN

Date: May 13, 2019
